          Case 2:21-mj-01744-PLD Document 8 Filed 08/26/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA
                                                       Magistrate No. 21-1744
                      v.

 TAHJ THOMAS

                    AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

               I, Steven Maritz, being duly sworn, depose and state that:

                       INTRODUCTION AND AGENT BACKGROUND

               1.          Your Affiant, Detective Steven Maritz of the Monroeville Police

Department, is a sworn, full time Law enforcement Officer of the Commonwealth of Pennsylvania.

I am empowered to make arrests for the criminal offenses enumerated in Titles 18 and 35, PA

C.S.A. I have been a Monroeville Police Officer since April of 2013 and I am currently assigned

to the Criminal Investigations Division.

               2.          Prior to being a Monroeville Police Officer, I also served as a full time

sworn Police Officer with the McKees Rocks Police Department from October 2008 through April

2013. I have been trained in narcotics investigations, interview and interrogation techniques and

drug identification. As a result of this training and experience, I am familiar with MARIJUANA,

SYNTHETIC MARIJUANA, HEROIN, FENTANYL, CRACK COCAINE, and COCAINE, and

the manner in which they are packaged and the methods of distribution. I have previously been

trained and certified with the District Attorney Narcotics Enforcement Team (DANET). During

my time as a Law Enforcement Officer, I have produced many reliable informants, assisted in

controlled drug buys, handled and processed evidence, and assisted in the execution of numerous

search warrants. I am currently rostered with the Pennsylvania Offices of the Attorney General
          Case 2:21-mj-01744-PLD Document 8 Filed 08/26/21 Page 2 of 6




Narcotics enforcement unit. Your Affiant has been deputized federally under Title 21, United

States Code.

               3.      The information contained herein is based upon my own personal

investigation, observations, and knowledge, as well as upon the investigation, personal

observations, and knowledge of other law enforcement officers with whom I have discussed this

case. I have not included every item of evidence or piece of information known to me; rather, I

have included only those facts necessary to establish probable cause for an arrest warrant.

               4.     Your Affiant is aware that, under 18 United States Code. Section 922(g)(1),

it shall be unlawful for any person who has been convicted in any court of a crime punishable by

imprisonment for a term exceeding one year to possess in or affecting interstate commerce any

firearm or ammunition.

                         FACTS RELATING TO PROBABLE CAUSE

               5.      On August 25, 2021, Monroeville Detectives, Penn Hills Detectives,

Wilkinsburg Detectives, and Agents from the PA Office of Attorney General (PAOAG) met to

formulate a plan to execute a sealed search warrant on 2328 Hill St., Penn Hills, PA 15235. The

search warrant had been signed by Allegheny County Common Pleas Judge Bigley on August 24,

2021. Tahj Thomas occupies the residence. The search warrant was the result of two undercover

purchases of multiple bundles of suspected heroin/fentanyl from Thomas at this residence between

August 17, 2021 and August 23, 2021.

               6.     At approximately 12:08 PM, Detectives Noble and Renk observed Thomas

exit 2328 Hill St. and enter an Uber. The Uber transported Thomas to 2320 Arlington Ave.

Pittsburgh, PA 15210 (Allegheny County Probation Office). Officer Cuccaro and Det. White met

with Thomas and detained him at approximately 12:40 PM based on the prior controlled purchases



                                                2
          Case 2:21-mj-01744-PLD Document 8 Filed 08/26/21 Page 3 of 6




of narcotics. Thomas was in possession of $916 in U.S. Currency and a grey Apple iPhone 10.

While Det. White and Officer Cuccaro were transporting Thomas to the Monroeville Police

Department, Thomas told Det. White he wanted to talk. Det. White asked what he wanted to talk

about, he then told Det. White there was a gun in his bedroom on top of a gray table.

               7.        At approximately 1:10 PM, we executed the sealed search warrant. Inside

of the residence was Thomas’ father Kermit Thomas, stepmother Paris Hughey, step-sister Mariah

Randolph, step-sister’s boyfriend Genaro Coleman, Thomas’ girlfriend Malaiza Allen, and four

(4) juvenile children.

               8.        Det. Krah established that the second bedroom from the side entry door

belonged to Thomas and his girlfriend Allen. Thomas’s girlfriend informed law enforcement that

was their room.

               9.        The following items were recovered as a result of the search warrant:

                         a. (2) bundles of heroin/fentanyl from Thomas’ bedroom on top of the

                            dresser;

                         b. Springfield XD40 firearm, bearing serial# XD477657, from Thomas’

                            bedroom on top of a gray small dresser at the foot of the bed, under

                            clothing. This firearm was loaded with one round in the chamber and

                            an extended magazine containing (20) additional rounds;

                         c. (2) IPhones; (1) with a blue back and (1) with a gray back in Thomas’

                            bedroom on top of the dresser;

                         d. Glock firearm with a Glock 17 frame with serial# BDKP110 from the

                            kitchen, inside of a large grey storage container, and wrapped in three

                            plastic bags. This firearm had a Glock 22 .40 caliber slide with serial#



                                                  3
           Case 2:21-mj-01744-PLD Document 8 Filed 08/26/21 Page 4 of 6




                            BATG370. Additionally, the barrel inside of the .40 caliber slide was a

                            9mm Glock barrel bearing serial# BDKP110. This firearm appeared to

                            be modified in a manner that would make the firearm operate in a fully

                            automatic capacity. This firearm was loaded with an extended magazine

                            with 7 9mm rounds; and

                        e. (4) bags of suspected marijuana and a digital scale found in Coleman

                            and Randolph’s bedroom.

                10.     Once back at the Monroeville Police Department, Thomas was escorted to

an interview room that had audio and video recording. I read Thomas his Miranda Warnings

verbatim in the presence of Agent Barna. Thomas stated he understood, signed the Monroeville

Police Department Miranda form, and said he was willing to speak with us.

                11.     Thomas stated that another male brought both of the firearms that were

recovered to his house on Thursday, August 19, 2021 or Friday, August 20, 2021. Thomas said

the Springfield XD40 that was found in his bedroom was for himself (Thomas) and the Glock was

put in the kitchen by the other male. Thomas said this male had the firearm wrapped in a plastic

bag and Thomas was told not to touch it. Thomas’ also stated the (2) bundles of heroin/fentanyl

found in his bedroom were his.

                12.     Thomas also provided written consent to search his phone. A preliminary

search of Thomas’ cell phone showed a video of Thomas holding what appears to be the

Springfield XD40 firearm. This video was filmed in a “selfie” type manner on August 11, 2021

at 9:45 PM. The cell phone will be turned over to Allegheny County Police Department for a

forensic extraction at a later date.

                13.     I reviewed the criminal history for Thomas, and he has been convicted of



                                                 4
            Case 2:21-mj-01744-PLD Document 8 Filed 08/26/21 Page 5 of 6




the following crimes punishable by imprisonment for a term exceeding one year:

                      a. Firearms not to be carried without a license, on or about March 25,

                         2019, at Docket Number CP-02-CR-0005965-2017, in the Court of

                         Common Pleas, County of Allegheny, Criminal Division,

                         Commonwealth of Pennsylvania; and

                      b. Possession with intent to deliver a controlled substance, on or about

                         March 25, 2019, at Docket Number CP-02-CR-0005965-2017, in the

                         Court of Common Pleas, County of Allegheny, Criminal Division,

                         Commonwealth of Pennsylvania;

               14.    It is my understanding that, in Pennsylvania state court, defendants are

routinely advised regarding the maximum penalties of their crimes. I therefore believe that

Thomas knew he had been convicted of a crime punishable by imprisonment for a term exceeding

one year.

               15.    Your Affiant learned from an ATF Nexus Expert that the above-described

firearms were not manufactured within the Commonwealth of Pennsylvania; as such, Thomas’s

possession of the firearm and ammunition was in or affecting interstate or foreign commerce.

               16.    Based on the above, I have probable cause to believe that Thomas violated

18 U.S.C. § 922(g)(1).




                                               5
          Case 2:21-mj-01744-PLD Document 8 Filed 08/26/21 Page 6 of 6




               The above information is true and correct to the best of my knowledge, information,

and belief.

                                             /s/ Steven Maritz
                                             Steven Maritz
                                             Detective, Monroeville Police Department


Sworn to before me telephonically
pursuant to Fed. R. Crim. P. 4.1(b)(2)(A),
this 26th day of August, 2021


____________________________________
HONORABLE PATRICIA L. DODGE
UNITED STATES MAGISTRATE JUDGE
Western District of Pennsylvania




                                                6
